DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 08/04/2022.
Allowable Subject Matter
Claims 1-12 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest forming a semiconductor Schottky rectifier device comprising a trench structure including a plurality of trenches extending into a substrate with an extension of the vertical sidewalls, a polysilicon element in an upper portion of the trench structure, and a first metal silicide film extending into a lower portion of the trench structure, and a Schottky junction diode near a top surface of the epitaxial layer distant from the trench structure in combinations with other claim limitations as required by claim 1.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor Schottky rectifier device comprising a cathode structure having a trench structure including a plurality of trenches having an epi-layer sidewall surface, a polysilicon sidewall element adjacent the epi-layer sidewall surface, and a first metal silicide film extending into the trench structure directly on a surface of the polysilicon sidewall element in an upper portion of the trench structure and in contact with the epitaxial layer in a lower portion of the trench structure in combinations with other claim limitations as required by claim 2.
The search of the prior art does not disclose or reasonably suggest forming a semiconductor Schottky device comprising a cathode contact structure having a trench structure into epitaxial layer with a vertical sidewall covered with a first metal silicide layer, wherein the first metal silicide film layer is in direct contact with a polysilicon element in an upper portion of the sidewall of the trench structure and in direct contact with the epitaxial material in a lower portion of the sidewall of the trench structure in combinations with other claim limitations as required by claim 10.
The dependent claims 3-9, 11, and 12 are allowable by virtue of the dependence upon the claims 1, 2, and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891